Order entered June 28, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00989-CR
                                      No. 05-17-00993-CR
                                      No. 05-17-00994-CR

                         DANIELLE NICOLE TURNER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 401-81260-2014, 401-81261-2014, 401-81262-2014

                                           ORDER
       Based on the Court’s opinion of this date, we GRANT the January 21, 2018 motion of

Marc J. Fratter for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Marc J. Fratter as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Danielle Nicole Turner,

TDCJ No. 02147795, Marlin Unit, 2893 State Highway 6, Marlin, Texas, 76661-6588.

                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE